AGREEMENT BETWEEN OCP AND MPC
DATED AUGUST 15, 1991

 


A G R E E M E N T


This Agreement, made and entered into as of its effective date by and,
between:

                                       OFFICE CHERIFIEN DES PHOSPHATES (OCP)
                                       Angle Route d'El Jadida et
                                       Boulevard de la Grande Ceinture
                                       CASABLANCA MOROCCO

                                                                                                                                                      
on the one part,

and:

                                       MISSISSIPPI PHOSPHATES CORPORATION (MPC)
                                       P.O. Box 848
                                       Pascagoula, MISSISSIPPI U.S.A. 39568-0848

                                                                                                                                                    
on the other part,


W I T N E S S E T H

WHEREAS, MPC contemplates the resumption of the production of phosphatic
fertilizers at MPC's manufacturing facility located at Pascagoula, Mississippi,
U.S.A. (the "Pascagoula Plant"); and

WHEREAS, MPC desires to purchase from OCP and OCP, desires to sell to MPC, all
of MPC's requirements of phosphate rock at the Pascagoula Plant, which
requirements are estimated to be approximately one million (1,000,000) metric
tons per year upon resuming full production and which are projected to be
approximately one million four hundred thousand (1,400,000) metric tons per year
if certain expansions of the Pascagoula Plant are completed.

NOW, THEREFORE, in consideration of these premises and the mutual promises set
forth herein, OCP and MPC hereby agree as follows:

ARTICLE I

The "Effective Date" of this agreement shall be september 15, 1991 ("Effective
Date"), if, as of September 15, 1991, Phosphate Industries, Inc. ("PII") has not
purchased all of the authorized, issued and outstanding shares of MPC as
contemplated by that certain Option Agreement dated May 31, 1991, as amended,
between PII and Mississippi Chemical Corporation ("MCC"). The term of this
Agreement shall commence on the Effective Date and shall continue until June 30,
2001.

For purposes of this Agreement, Contract Year shall mean the period commencing
on the Effective Date and ending on the next following June 30 and all
succeeding one (1) year periods during the term hereof that begin on a July 1
and end on the next June 30.

ARTICLE II

OCP hereby agrees to sell and deliver to MPC, and MPC hereby agrees to purchase
and accept from OCP, all of MPC's requirements of phosphate rock for MPC's use
at the Pascagoula Plant.

The phosphate rock to be sold and delivered to MPC shall be dried Khouribga
68/69 BPL grade. The parties contemplate that from time to time it may be
desirable to change the grade of rock supplied hereunder. It is clearly
understood that parties agreed to switch from dried phosphate rock to wet rock
as soon as practicaly feasable by both parties. Such changes shall be discussed
by the parties and shall be effected upon mutual agreement.

ARTICLE III

Within thirty (30) days after the Effective Date of this Agreement and within
ten (10) days following the end of the sixth week of each subsequent Contract
Year, the parties will execute a Sale Contract Addendum which shall contain the
following:

          a.  the Base Price for the Contract Year, dermined in accordance with
Article IV hereof;

          b.  the billing and payment terms (if different from those set forth
in Article VI hereof or in
              the General Conditions Governing FOB Sale) applicable for the
Contract Year;

          c.  in the event of any change, the grade and quality specifications
of the phosphate rock to
               be sold during the Contract Year and any price adjustment
associated with any change in
               the grade or quality of phosphate rock supplied; and

          d.  the estimated requirements of phosphate rock for the Contract
Year.

The terms and conditions of this transaction which are not contained in this
Agreement or in any Sale Contract Addendum for any Contract Year are
incorporated into the following appendices to this Agreement:

                                         Appendix 1 - Indicative Chemical and
Screen Analysis of
                                                               Phosphate Rock

                                        Appendix 2 - General Conditions
Governing FOB Sale.

In the event of any conflict between this Agreement and/or any Sale Contract
Addendum and the General Conditions Governing FOB Sale (Appendix 2), this
Agreement and/or the Sale Contract Addendum shall control.

ARTICLE IV

For each Contract Year, the purchase price (expressed in U.S. Dollars) per
metric ton of phosphate rock delivered FOB vessel, Casablanca or Jorf Lasfar
shall be determined in accordance with the following formula:

Purchase Price = Base Price + Additional Price

As used in the above formula:

"Purchase Price" shall mean the total price per metric ton of phosphate rock for
the Contract Year, which price shall in all cases be equal to or greater than
the Base Price.

"Base Price" shall be (confidential portion has been deleted and filed
separately with the Securities and Exchange Commission). In the event the
above-referenced (confidential portion has been deleted and filed separately
with the Securities and Exchange Commission) the Base Price shall be
(confidential portion has been deleted and filed separately with the Securities
and Exchange Commission).

"Additional Price" shall mean an additional price for phosphate rock determined
as of the end of each Contract Year by (confidential portion has been deleted
and filed separately with the Securities and Exchange Commission).

For the purpose of determining the Additional Price, (confidential portion has
been deleted and filed separately with the Securities and Exchange Commission)
as of the end of each Contract Year, shall be an amount consisting of the
excess, if any, of (i) the sum of any (confidential portion has been deleted and
filed separately with the Securities and Exchange Commission) (calculated in
accordance with the formula below) realized for such Contract Year and all prior
Contract Years over (ii) the sum of any (confidential portion has been deleted
and filed separately with the Securities and Exchange Commission) (calculated in
accordance with the formula below) realized for such Contract Year and all prior
Contract Years:

(Confidential portion has been deleted and filed separately with the Securities
and Exchange Commission).

For purposes hereof:

(Confidential portion has been deleted and filed separately with the Securities
and Exchange Commission) shall, with respect to each Contract Year, mean
(confidential portion has been deleted and filed separately with the Securities
and Exchange Commission) shall be reflected in the determination of
(confidential portion has been deleted and filed separately with the Securities
and Exchange Commission). The determination of (confidential portion has been
deleted and filed separately with the Securities and Exchange Commission) shall
be made in conformity with Generally Accepted Accounting Principles in the
U.S.A.

(Confidential portion has been deleted and filed separately with the Securities
and Exchange Commission) shall, with respect to each Contract Year, mean the
(confidential portion has been deleted and filed separately with the Securities
and Exchange Commission) during such Contract Year. In the determination of the
(confidential portion has been deleted and filed separately with the Securities
and Exchange Commission), the price of phosphate rock shall be the (confidential
portion has been deleted and filed separately with the Securities and Exchange
Commission). Otherwise, the determination of (confidential portion has been
deleted and filed separately with the Securities and Exchange Commission) shall
be made in conformity with Generally Accepted Accounting Principles in the
U.S.A.

"Sales, General and Administrative Expense" shall, with respect to each Contract
Year, mean all selling expense and all general and administrative expense
(including net interest expense) for such Contract Year. Expenses shall include
an annual payment of Two Million and 00/100 Dollars ($2,000,000.00) to MCC for
certain services to be provided by MCC to MPC Sales, General and Administrative
Expense shall be determined in conformity with Generally Accepted Accounting
Principles in the U.S.A.

Within sixty (60) days following the end of each Contract Year, MPC shall
furnish to OCP its calculation of the Purchase Price of phosphate rock delivered
by OCP during the said Contract Year. MPC shall simultaneously provide OCP with
the written opinion of certified public accounting firm, stating that MPC's
calculation of (confidential portion has been deleted and filed separately with
the Securities and Exchange Commission) has been fairly calculated in accordance
with the terms of this Article IV and stating that it has found no
irregularities such as would constitute a material weakness in MPC's internal
control structure or would constitute fraud. This opinion shall be provided by a
certified public accounting firm mutually acceptable to both parties.

ARTICLE V

This Agreement shall not be assignable by MPC without the prior written consent
of OCP.

ARTICLE VI

Paragraph 6, Invoicing and Payment, of the General Conditions Governing FOB Sale
shall, to the extent inconsistent with this Article VI, be superseded by this
Article VI.

OCP shall invoice MPC for each shipment as of the date of the bill of lading.
Such invoice shall be priced at the Base Price (determined in accordance with
Article IV hereof) of phosphate rock for the then Contract Year. Invoices issued
prior to the determination of the Base Price for the Contract Year shall be
tentatively priced at the Base Price for the immediately preceding Contract Year
and shall be subject to adjustment when the Base Price for the current Contract
Year is determined.

During the first twelve (12) months following the initial shipment of phosphate
rock hereunder, OCP's invoices shall be due and payable (without interest)
within sixty (60) days from the date of bill of lading. Thereafter, OCP's
invoices shall be due and payable (without interest) within thirty (30) days
from the date of bill of lading. Payment of OCP's invoices shall be made in U.S.
Dollars by wire transfer of immediately available funds to such bank account of
OCP as OCP shall designate.

All payments of the Additional Price of phosphate rock for a Contract Year shall
be made within ten (10) days following the determination of the Additional Price
in accordance with Article IV hereof. All payments (both base price and
additional price) shall be guaranteed by Mississippi Chemical Corporation.

ARTICLE VII

By entering into this Agreement, MPC and OCP evidence their mutual commitment to
long-term cooperation regarding the use of phosphate rock supply by OCP in the
Pascagoula Plant. This Agreement evidences the desire and commitment of the
parties hereto to take all reasonable steps required to establish the Pascagoula
Plant as a viable, competitive operation. (Confidential portion has been deleted
and filed separately with the Securities and Exchange Commission).

ARTICLE VIII

(Confidential portion has been deleted and filed separately with the Securities
and Exchange Commission). MPC and OCP agree to meet not less than twice annually
to discuss MPC's overall management operations.

ARTICLE IX

In the event that MPC sells to a purchaser all or substantially all of the
assets of the Pascagoula Plant, OCP shall be entitled to receive fifty percent
(50%) of the excess of (i) the purchase price payable by the purchaser of all or
substantially all of the assets of the Pascagoula Plant over (ii) the then
current book value of the assets to be purchased.

In the event that (confidential portion has been deleted and filed separately
with the Securities and Exchange Commission).

In both cases, (confidential portion has been deleted and filed separately with
the Securities and Exchange Commission) shall apply to its full extent.

ARTICLE X

If MPC during the term of this Agreement voluntarily petitions for relief under,
or otherwise seeks the benefit of, any bankruptcy, reorganization, or insolvency
law, at any time thereafter, OCP may, at its option, cancel this Agreement
without indemnity.

ARTICLE XI

This Agreement and all ancillary documents being based on good faith, the
parties concerned expressly declare their willingness to amicably resolve any
disputes which may arise between them from the interpretation or implementation
hereof.

Any dispute which cannot be amicably resolved arising from this Agreement, any
Sale Contract Addendum or the General Conditions Governing FOB Sale shall be
finally settled under the Rules of Conciliation and Arbitration of the
International Chamber of Commerce by three arbitrators appointed in accordance
with the said rules. The Arbitration Tribunal shall sit in Paris, France. This
Agreement, any Sale Contract Addendum and the General Conditions Governing FOB
Sale shall be governed by French law. The foregoing shall supersede the first
paragraph of Article 12, Arbitration, of the General Conditions Governing FOB
Sale.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate originals as of the 15th day of August, 1991.

 

MISSISSIPPI PHOSPHATES CORPORATION                             OFFICE CHERIFIEN
DES PHOSPHATES

 

By: /s/ Tom C.
Parry                                                                        
By: /s/ Mohamed Fettah                               
           Tom C. Parry,
President                                                                   
Mohamed Fettah, General Manager

 

APPENDIX 1

INDICATIVE CHEMICAL & SCREEN ANALYSIS
OF PHOSPHATE ROCK


CHEMICAL ANALYSIS

 

 

- P2O5....................................................

31.30

- CO2......................................................

7.00

- SO3......................................................

1.55

- SIO2.....................................................

2.54

- CAO.....................................................

51.17

- MGO.....................................................

0.40

- F2O3.....................................................

0.28

- AL2O3..................................................

0.45

- NA2O...................................................

0.75

- K2O......................................................

0.06

- F...........................................................

3.60

- CL.........................................................

0.03

- C.ORG...................................................

0.17

 

APPENDIX 1

INDICATIVE CHEMICAL & SCREEN ANALYSIS
OF PHOSPHATE ROCK


SCREEN ANALYSIS

 

 

>

2.000........................................................

2.0

>

1.000........................................................

4.7

>

800........................................................

5.4

>

630........................................................

7.0

>

500........................................................

8.8

>

400........................................................

11.2

>

315........................................................

19.3

>

200........................................................

52.4

>

160........................................................

72.3

>

80........................................................

94.5

>

50........................................................

97.2

 

APPENDIX 2

GENERAL CONDITIONS GOVERNING FOB SALE



PHOSPHATE ROCK
GENERAL CONDITIONS GOVERNING FOB SALE

 

1. ORIGIN OF PRODUCT

Phosphate rock supplied by the Seller shall be natural phosphate of lime of
Moroccan origin.

2. DELIVERIES - CHARTERING

A/ - Deliveries shall be made in bulk on board vessels chartered by the Buyer
and shall be spread as evenly as possible over all the duration of the sale
contract.

Phosphate rock of other origins shall not be loaded on vessels thus chartered
without prior authorization of the Seller.

B/ - Prior to the chartering of each vessel, the Buyer shall secure the
agreement of the Seller on the specifications of the vessel as well as on the
quality and quantity of phosphate rock to be loaded and on laydays.

The Seller shall then indicate the amount of the deposit for disbursements at
the loading port to be made by the Shipowner.

If the product to be loaded is available in two ports, it shall be the option of
the Seller to load in either of these ports. Such option shall however be
announced by the Seller at the latest when he receives the seventy two (72)
hours notice provided for in the "Chartering Conditions on Shipment" annexed
hereto.

With the Seller's agreement, other lots of the same grade to be shipped to other
Receivers may be loaded on board the vessel chartered by the Buyer. In such
case, if the various lots are not stowed in separate holds, they will be
invoiced to each Receiver on the basis of the corresponding individual bill of
lading, the Seller not being involved in the distribution of the cargo at the
unloading port.

C/ - Vessels for transportation of phosphate rock shall be chartered under the
conditions annexed hereto (Chartering Conditions on Shipment).

In case the Charter Party signed by the Buyer does not, for whatever reason,
include such conditions or the ship's Master refuses to abide by them, the
Seller shall debit the Buyer with any ensuing difference.

D/ - Prior to arrival of the vessel at the loading port, the Shipowner shall
credit the Seller's account, at a bank to be indicted by the latter, with a
sufficient deposit in US Dollars to cover disbursments at the loading port,
including possible despatch-money.

Should such a deposit not be made in due time or its amount not be sufficient to
cover actual disbursments, the Seller shall reserve the right to refuse loading
or keep the vessel until such time when necessary funds are received.

If however the Seller were to allow the ship's Master to hold over payment of
whole or part of the amount of the disbursments in pursuance of Clause C of the
Chartering Conditions on Shipment, the Buyer shall be advised by the Seller
accordingly and shall be responsible vis-a-vis the Seller for the settlement of
all the amount remaining due increased by an interest on arrears of 1% for each
month as from the bill of lading date; a portion of a month being counted as a
whole month.

E/ - As soon as the vessel has left the loading port, the Seller shall inform
the Buyer, by telex or telegraph, of the quantity loaded as well as the day and
time of departure of the vessel, her estimated date of arrival at the unloading
port and, should it be the case, the amount of disbursments or the part of
disbursments which has not been paid in cash.

3. WEIGHING - SAMPLING

A/ - The Buyer has the faculty to be present or represented at the weighing
operations which shall be made while product is being loaded on the vessel.
Should this faculty not be used, the weighing operations as performed by the
Seller shall be final and only results thereof shall be binding.

B/ - For the purpose of establishing the moisture, BPL and Feral contents of the
product, samples shall be drawn during the loading operations according to the
usual methods. Phosphate rock thus drawn shall be used to make up six (6)
two-bottle samples which shall be sealed by the Seller. One sample shall be sent
to the Buyer by the ship's mail or by postal mail while the others shall be kept
by the Seller for a period of six (6) weeks.

The Buyer has also the faculty to be present or represented at the sampling
operations as described above. Should this faculty not be used, the operations
as performed by the Seller shall be final and only samples thus drawn shall by
binding.

4. ANALYSES

A/ - As soon as possible after each shipment, the Buyer and the Seller shall
exchange, at a date to be agreed upon, the results of analyses made in their
respective laboratories on the samples drawn during the loading operations
displaying both moisture content of the product as delivered and dry basis BPL
concentration.

In case the difference between the dry basis BPL contents shown by the two
analyses is below or equal to one BPL unit per cent, the average of moisture
contents of the product as delivered and the average of dry basis BPL contents
shall be taken into consideration as concerns the corresponding cargo for the
drafting of the debit or credit note provided for in Article 7 below.

B/ - In case the difference between the dry basis BPL contents shown by the two
analyses is above one BPL unit per cent, one of the samples drawn during the
loading operations shall be handed over by the Seller to the arbitration
laboratory jointly appointed by the two parties.

Results of the analysis performed by such laboratory shall be accepted as final
by the two parties and shall be taken into consideration for the drafting of the
debit or credit note provided for in Article 7 below.

The cost of the arbitration analysis shall be borne by the party whose own
findings display the largest difference with the dry basis BPL content shown by
the arbitration analysis.

5. PRICE

A/ - The FOB price applies to one metric ton of dry rock (moisture deducted) and
to a dry basis BPL content equal to the grade of reference.

B/ - The price shall be readjusted according to the final results of analysis
for each cargo as reached in persuance of Article 4 above, on a Rise/Fall basis
per metric ton and per unit of dry basis BPL content above or below the grade of
reference.

C/ - The Seller shall undertake to load and spout trim phosphate rock on board
the Buyer's vessel (excluding any special trimming and levelling, which shall be
borne by the Shipowner).

The cost of this loading operation is included in the price as defined above.

D/ - With the exception of export tax, all dues, duties and taxes to be paid
under the regulations in force on goods or services or on the vessel for these
goods or services when leaving the loading port, including dues, duties and
taxes related to import into the receiving country, are not included in the
price and shall therefore be borne by the Buyer when they are not at the
Shipowner's expenses.

6. INVOICING AND PAYMENT

A/ - The invoice for each shipment shall be due at the date of the bill of
lading. It shall be established, after loading, on the basis of the bill of
lading weight minus moisture according to the percentage of reference.

B/ - The settlement of the invoice shall be made by way of irrevocable
documentary letter of credit, confirmed by a first class international bank, to
be paid at sight against the documents agreed upon by both parties prior to
shipment. This letter of credit is to be opened fifteen (15) days before the
vessel's loading date in favour of the Seller with a bank to be indicated by the
latter. It should remain valid for a period of sixty (60) days, which may be
extended on the request of either party. Such letter of credit is governed by
the Uniform Customs and Practice for Documentary Credits published by the
International Chamber of Commerce (1983 revision, publication Nr 400). All bank
charges regarding in particular the opening, amendment, modification,
confirmation and negotiation of the letter of credit shall be borne by the
Buyer.

Debit notes shall be settled in cash by telegraphic transfer. The Buyer, as soon
as he issues instructions to the bank for payment, shall send to the Seller a
telex specifying the amount paid, the value date and the corresponding invoices
and notes.

In case of delay, for whatever reason, in the settlement of all or part of the
amount due to the Seller, the amount remaining to be paid shall be increased by
an interest to be calculated, in case of invoices and notes annexed thereto, as
from the fifteenth (15th) day following the bill of lading date, and, in case of
separate debit notes, as from the fifteenth (15th) day following the date borne
on these. In both cases, such calculation shall be made on the basis of the
London Interbank Offered Rate (Libor) at six (6) months, as it is quoted on the
date of the bill of lading, increased by a margin of three (3) per cent per
year. Interests on arrears shall themselves be increased, under the same
conditions as those applied to the principal sum, by interests to be calculated
after each period of six (6) months. No dues, taxes or duties to be paid in
relation with the settlement of interests in the Buyer's country shall be borne
by the Seller. The payment of interests shall be made without any deduction
whatsoever.

C/ - Each delivery being considered as a separate deal, the Seller may suspend
deliveries for non-settlement of an invoice or a debit note.

If the Buyer goes into liquidation or bankruptcy or if he fails, whatever the
reason be, to conform to the payment conditions agreed upon, the Seller shall
reserve the right to cancel the contract with respect to the balance of
deliveries. As for the quantities already delivered but still floating, the
Seller may exercise his right to retain the cargo or the part of the cargo
attributed to the Buyer.

In both cases, the Buyer shall remain accountable for the possible charges and
damages thereof.

7. READJUSTMENT

A/ - At the end of each semester, the amount to be invoiced for each of the
shipments made during that semester, shall be readjusted according to the
moisture content and to the dry basis BPL concentration shown by the
corresponding analysis as reached in pursuance of Article 4 above.

Such readjustment shall be used as a basis for a debit or a credit note to be
sent by the Seller to the Buyer.

B/ - In case of dispute over Feral content of a cargo, the Seller shall request
the arbitration laboratory to perform an analysis of the element in question on
one of the samples drawn during the loading operations.

Should the arbitration analysis establish that Feral content, at the departure
from the loading port, is higher than 1.5%, the final dry basis BPL content as
reached for the price variation shall be diminished by two BPL points per cent
for each point of Feral in excess of 1.5% and proportionately for fractions.

C/ - Readjustment shall in no case be accepted as a justification for delay in
payment of invoices and debit notes related to the delivery.

8. INSURANCE

Phosphate rock shall be considered to have been delivered at the moment when it
has actually passed on board the vessel at the loading port.

Insurance against all risks, be they marine or other, covering the value of
phosphate rock increased, should it be the case, by disbursements or the part of
disbursements which have not been paid in cash at the loading port, shall not be
borne by the Seller who declines any responsibility for damages which may occur
to the cargo from the moment when phosphate rock has been loaded.

9. RESALE AND ASSIGNMENT

Phosphate rock shall be used in the Buyer's own plants. It may not be resold as
such without the Seller's written consent.

Should the Buyer lose, through transfer of ownership or merger or for any other
reason, the property of his plants as they stand at the time of signature of the
sale contract, the quantities of product remaining to be delivered shall be
assigned, with the Seller's consent, to the new owners or successors, whether
universal or not.

The Seller shall however reserve the right simply to cancel the delivery of such
quantities and the cancellation in such case shall give rise to no indemnity.

10. FORCE MAJEURE

Any war, any prohibition or restriction, from a Government or local authority,
affecting either the receiving country or the areas involved in the shipping of
product, floods, cyclones, earthquakes, fires, epidemics, general or partial
strikes, whenever they may occur, lock-outs, stoppage of production in the
Seller's operations or in the railway system transporting phosphate rock to the
loading ports and any other cause beyond the control of the Seller and which
impedes production, transportation or loading of phosphate rock represent, by
express agreement, a case of force majeure. The party affected shall have to
give notice of the event to the other party by registered letter and the only
justification to be produced by the party affected shall be the evidence of the
event invoked.

In a case such as mentioned above, shipments may be suspended until such
hindrances are overcome or removed. Should the interruption of deliveries last
more than three (3) months, the shipments thus delayed may be cancelled by
either party and such cancellation shall be notified by registered letter.
Cancellation of this nature shall give rise to no indemnity.

11. SAFEGUARD CLAUSE

The parties hereby expressly agree that, should the market conditions change in
such a way as to cause a serious harm to either party while the sale contract is
being implemented, they shall consult each other in order to take necessary
steps to re-establish the equilibrium of the sale contract within the spirit
which prevailed initially.

12. ARBITRATION

All disputes arising in connection with the sale contract shall be finally
settled through arbitration to take place in Casablanca under the Rules of
Conciliation and Arbitration of the International Chamber of Commerce of Paris
by one or more arbitrators appointed in accordance with these Rules, Moroccan
law being applied as to the substance of the matter.

Judicial acceptance and enforcement of the arbitration award may be requested by
either party from any court having jurisdiction, in any country, on submission
of the original copy or a duly certified copy of the award as well as the
original copy or a duly certified copy of the sale contract.

The termination of the sale contract shall not prejudice any rights accruing at
or before or in connection with the termination thereof or any remedies or
proceedings with respect to such rights. The provisions of the sale contract
with regard to arbitration shall have effect notwithstanding the termination
thereof.

 

MADE OUT IN DUPLICATE

 

At Yazoo City, Mississippi

At Casablanca

On August 29, 1991

On August 15th, 1991

THE BUYER,

THE SELLER,

/s/ Tom C. Parry                     

/s/ Mohamed FETTAH               

TOM C. PARRY

Mohamed FETTAH

PRESIDENT

GENERAL MANAGER

 

CHARTERING CONDITIONS ON SHIPMENT
AFRICANPHOS C/P

Concerning the chartering which will be effected by Buyers for the
transportation of phosphate, the charter-party will have to stipulate the
following conditions:

A - Before leaving his last port of discharge and at least three days before
arriving at Safi or Jorf Lasfar or Laayoune or Casablanca, the Captain has to
telegraph to:

> > PHOSPHAT - SAFI if loading is at Safi - Telex No. 71708 - 71784.
> > Postal address: Office Cherifien des Phosphates, Service des Embarquements.
> > Boite
> > Postale 26, Safi
> > 
> > PHOSPHAT - CASABLANCA if loading is at Casablanca - Telex No. 25987 - 25095
> > Postal address: Office Cherifien des Phosphates, Service des Embarquements.
> > Boite
> > Postale 119, Casablanca
> > 
> > PHOSTLS if loading is at Laayoune - Telex No. 26796 - 26614
> > Postal Address: PHOSPHATES DE BOUCRAA S.A. Boite Postale: 26 - 101 Laayoune
> > 
> > MARPHORE if loading is at Jorf Lasfar - Telex No. 78964

stating the probable date of vessel's arrival, failing which an extra twenty
four hours to be allowed to Shippers for loading.

In case telegraphic address is not admitted, the Captain will use postal address
as indicated above.

B - At loading port, the vessel shall be consigned for her phosphate cargo and
customs business to Shippers. Owners to pay in cash at loading port and
according to the total tonnage loaded the sum hereunder stipulated (in Dirhams
(DH) per metric ton loaded) as agency fee, Shippers having the right to choose
at their expense the Shipbroker who will attend to Customs formalities:

From 1 to 3000 tons: 5000 DH

from 10001 to 12500 tons: 9000 DH

from 25001 to 30000 tons: 17000 DH

"  3001 to 4000 tons: 6000 DH

from 12501 to 15000 tons: 10000 DH

     "  30001 to 35000 tons: 20000 DH

" 4001 to 5000 tons: 6500 DH

from 15001 to 17500 tons: 11000 DH

      " 35001 to 40000 tons: 22000 DH

" 5001 to 7500 tons: 7000 DH

from 17501 to 20000 tons: 12000 DH

above ............40000 tons: 22000 DH

" 7501 to 10000 tons: 8000 DH

from 20001 to 25000 tons: 15000 DH

plus 750 dirhams per 2000 tons
or fraction above 40000 tons.



Should the Captain fail to apply to the Shippers' Agents named in the present
charter, the Owners shall, in any case, pay to Shippers the agency fee mentioned
above.

C - At port of loading, vessel to pay all customary dues and port expenses, all
tolls (peages) as well as all other charges customarily paid by the vessel, at
the rates ruling on the date of the bill of lading. In application of the lawful
regulations in force in Morocco, Owners shall pay in cash at port of loading all
their disbursments including amounts due by them under clauses B, D and I. A
sufficient amount for ship disbursments only, not exceeding one-third of the
freight, may be advanced to the Captain if required by him. In any case, an
interest on arrears of 1% per month, a portion of month being counted as a whole
month, shall be applied to the amount remaining due. A receipt of the latter to
be endorsed on the bills of lading by the Captain. Shippers shall not be held
responsible for the employment of these advances. The Shippers decline all
responsibility toward Owners or Charterers, if, in order to avoid delaying the
vessel's departure, they shall be called upon, on justification of the expenses,
to advance the Captain amounts over and above one-third of the freight.

D - The vessel will be loaded in turn not exceeding 48 running hours, Sundays,
legal and local holidays included, counting from 7 a.m. or 1 p.m. after the
vessel having been admitted in free pratique and written notice having been
given to Shippers between usual office hours that she is ready to load. The
cargo will be loaded into vessel's holds by Shippers. The Owners shall pay in
case of FAS sale 2 US Dollars plus value added tax per ton of one thousand kilos
loaded (bill of lading weight) for this operation. Leveling or any other special
trimming required by the Captain shall be in all cases at Owners' expense and
risk.

Vessel to supply free of charge the full use of windlasses, winches and
necessary power. All supplementary expenses for working outside usual hours to
be for account of the party ordering same and to be charged at the tariff
according to the custom of the port. It is however pointed out that if such work
is done at Shippers' request without the use of the vessel's derricks, the
expenses charged by the Master may not exceed [pounds] 12.00 per shift and will
only be payable for actual hours of working.

E - Laydays to commence on expiry of turn according to clause D above or, if
there is no turn at 1 p.m., if the vessel complies with the prescribed
conditions before noon, and at 7 a.m. on the following day if she complies with
the said conditions after noon, the Captain or his representative having advised
Shippers in writing that he is ready to load and that the vessel, being in free
pratique, has occupied the berth indicated by the Shippers. Legal and local
holidays, each being considered as a day of 24 hours, and the time between
1 p.m. on Saturday and 7 a.m. on Monday shall not count as laydays, but if the
loading proceeds during these periods or before laytime commences, only half
time such employed shall be deducted from the time saved for the calculation of
despatch-money.

If necessary, vessel's holds shall be cleaned at vessel's expense before loading
commences. All time occupied in shifting berths at Shippers' request shall count
as laytime. Time allowed will be calculated based on the bill of lading weight
expressed in metric tons.

Days to be of 24 consecutive hours, weather permitting (portions prorata) force
majeure excepted.

The Captain is to facilitate the rapid loading of his vessel by all means on
board. Vessel shall leave the loading berth as soon as loading is completed if
the Captain is required to do so, failing which Owners are to indemnify Shippers
for time so lost at the demurrage rate stipulated in clause I. Any delays which
may be attributed to the vessel or her crew are not to count as laytime.

F - Provided the vessel puts at least two workable hatches at Shippers' disposal
at loading (at Casablanca, Safi, Jorf Lasfar and Laayoune) the daily rate for
loading to be (in metric tons):

* 3.000 tons with minimum time of 36 hours allowed for a loaded quantity up to
9.999 tons

* 3.600 tons for 10.000 to 14.999 tons, loaded quantity

* 7.500 tons for 25.000 to 29.999 tons, loaded quantity

* 4.500    "     "  15.000 to 19.999     "          "             "

* 9.000    "      "  30.000 to 39.999    "           "           "

* 6.000    "     "  20.000 to 24.999     "           "             "

* 10.000  "      " 40.000 and above.

If however the vessel provides a lower number of workable hatches than called
for above the loading rate to be reduced in proportion to the number of workable
hatches put at the Shipper's disposal.

The vessel will be loaded in the customary manner alongside the wharf reserved
to Shippers at the berth indicated by them and according to their orders.

Shippers have the right to load by day and by night without interruption by all
the hatches of the holds intented to receive the cargo.

G - Shippers guarantee that vessels can load and sail from their usual loading
berth with a draught of:

At Casablanca:

30' at berths No. 1 and 2; 36' at berth No. 3

At Safi:

30'

At Jorf Lasfar:

44' at berth No. 1

At Laayoune:

52' at berth No. 2

Should the vessel's draft make it necessary to complete loading at another berth
or in the roads, Captain to obtain the necessary lighters at Owners' expense.
The risk and cost of transport from the wharf to another berth or to the roads
and transshipment expenses are to be borne by the vessel, and the time spent in
loading at such other berth or in the roads and in shifting, not to count as
laytime.

H - Should loading be rendered impossible in consequence of a strike, lock-out
or any other cause of force majeure beyond the Shippers' control, latter to give
written notice to Receivers-Charterers (eventually by telegramm) latest on
receipt of the telegraphic notice stipulated in clause A. If vessels have
already telegraphed this preliminary notice, Shippers shall notify them and
Receivers-Charterers of the case of force majeure as soon as this is known to
them.

At any time before vessel's arrival at loading port or before loading commences
Receivers-Charterers may notify Shippers of their intention to cancel the
charter-party.

This cancellation is to become effective if within 48 running hours following
the receipt of this notification shippers have not declared that they are able
to load. In case the charter-party should be maintained, the time shall count as
stipulated in Article E above notwithstanding the invocation of the case of
force majeure.

At any time during the interruption of the loading owing to force majeure,
Shippers have the right to ask the Receivers-Charterers to cancel the
charter-party by giving 48 running hours notice.

If the vessel has started loading, the Captain to have the option of sailing 48
running hours after the interruption through force majeure with the quantity
loaded unless within this delay, shippers declare that they are able to load,
time counting notwithstanding the invoked case of force majeure. Should the
vessel sail with a part of cargo, shippers could not be mixed up in the
discussion between Charterers and Owners concerning the freight settlement of
the part of the cargo.

I - Demurrage at loading port if any, to be paid to Owners at the rate of 0,16
US Dollars per gross register ton per running day (portions prorata).

For all working time saved at port of loading, Owners to pay in cash to Shippers
despatch-money at half of the demurrage rate per day (portions prorata). It is
understood that despatch-money will only be calculated on time saved after
expiration of the actual turn, if any (see clause E). Any delays which may be
attributed to the vessel or her crew shall not count as laydays.

J - Should only part of the vessel be chartered, the Owners shall have the
option of completing her, in agreement with Charterers and Office Cherifien des
Phosphates, up to a full cargo with other goods, either before or after loading
the phosphate. Owners shall ensure under penalty of damages, proper separation
of such goods from the phosphate in order to avoid any mixing or communication
of moisture, such goods, however, not to consist of either ore or phosphate of
whatsoever origin, unless authorized by the Office Cherifien des Phosphates.
Under no circumstances shall the complementary cargo be discharged at the same
time as the phosphate.

In order to determine moisture of phosphate acquired during the transport,
Captain to receive a sample taken during the loading in accordance with the
contract.

K - In case of dispute between the Shippers and the Captain on the
interpretation of the clauses of the charter-party, the Captain will sign papers
or official documents as presented to him by the Shippers, in as many copies as
required by them in respect of all or part of the cargo on board, endorsing his
objections, any discussion on the matter being reserved to Owners.